Title: From George Washington to the Commanding Officer at Alexandria, Virginia, 20 March 1778
From: Washington, George
To: Commanding Officer at Alexandria, Virginia



Sir
Head Quarters Valley Forge 20th March 1778.

The Director General and the other Gentlemen of the Faculty having determined that it will be more convenient to innoculate all the Levies that have not had the small pox, at or near the Camp, I desire that you will suffer none of them to be detained at Alexandria or George Town for that purpose. If the small pox should be in either, the troops are not to halt at or enter them. The Officers commanding the different detatchments are to be directed to march them slowly that they may not be overheated by exercise and thereby put in a habit prejudicial to innoculation. They are to make diligent enquiry whether the small pox be at any Houses upon the Road, and if it is to avoid them carefully. When the Officers arrive within a day or two’s march of the Camp, they are to send forward to inform the Surgeons, that proper accommodations may be prepared for them—Should there be any

places intended for small pox Hospitals below Alexandria, a Copy of these orders is to be sent to the Officer commanding who is to obey them punctually. This is intended to extend to the Troops of North Carolina as well as those of Virginia. I am Sir Yr most obt Servt

Go: Washington

